CM/ECF - California Central District                                                       Page 1 of 3



                                                                                            CLOSED

                UNITED STATES DISTRICT COURT
    CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
    CRIMINAL DOCKET FOR CASE #: 2:18-mj-02623-DUTY All Defendants


Case title: USA v. Daley                                     Date Filed: 10/02/2018
                                                             Date Terminated: 10/09/2018


Assigned to: Duty Magistrate Judge

Defendant (1)
Benjamin Drake Daley                        represented by Stephen G Frye
TERMINATED: 10/09/2018                                     Law Office of Stephen G Frye
                                                           1 South Fair Oaks Avenue Suite 401
                                                           Pasadena, CA 91105
                                                           626-792-6701
                                                           Fax: 626-470-9656
                                                           Email: sgf@sgfryelaw.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: CJA Appointment

Pending Counts                                               Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                            Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                   Disposition
Defendant in violation of 18:2101



Plaintiff
USA                                         represented by


 Case 3:18-cr-00025-NKM-JCH Document 17-1 Filed 10/11/18 Page 1 of 3 Pageid#: 197
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?181521293131829-L_1_0-1                    10/11/2018
CM/ECF - California Central District                                                     Page 2 of 3



                                                            Assistant 2241-2255 US Attorney LA-
                                                            CR
                                                            AUSA - Office of US Attorney
                                                            Criminal Division - US Courthouse
                                                            312 North Spring Street
                                                            Los Angeles, CA 90012-4700
                                                            213-894-2434
                                                            Email: USACAC.Criminal@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Assistant US Attorney


 Date Filed      #   Docket Text
 10/02/2018       1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to
                    defendant Benjamin Drake Daley, originating in the Western District of
                    Virginia. Defendant charged in violation of: 18:2101,371. Signed by agent Jacob
                    Mellor, FBI, Special Agent. (mhe) (Entered: 10/03/2018)
 10/02/2018       2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Benjamin
                    Drake Daley; defendants Year of Birth: 1992; date of arrest: 10/2/2018 (mhe)
                    (Entered: 10/03/2018)
 10/02/2018       3 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before
                    Magistrate Judge Jean P. Rosenbluth as to Defendant Benjamin Drake Daley
                    Defendant arraigned and states true name is as charged. Attorney: Stephen G
                    Frye for Benjamin Drake Daley, Appointed, present. Detention Hearing set for
                    10/9/2018 03:00 PM before Magistrate Judge Jean P. Rosenbluth. Court Smart:
                    CS 10/2/18. (mhe) (Entered: 10/03/2018)
 10/02/2018       4 WAIVER OF RIGHTS approved by Magistrate Judge Jean P. Rosenbluth as to
                    Defendant Benjamin Drake Daley. (mhe) (Entered: 10/04/2018)
 10/02/2018       5 FINANCIAL AFFIDAVIT filed as to Defendant Benjamin Drake Daley. (Not
                    for Public View pursuant to the E-Government Act of 2002) (mhe) (Entered:
                    10/04/2018)
 10/02/2018       6 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by
                    Defendant Benjamin Drake Daley. (mhe) (Entered: 10/04/2018)
 10/02/2018       7 NOTICE OF REQUEST FOR DETENTION filed by Plaintiff USA as to
                    Defendant Benjamin Drake Daley (mhe) (Entered: 10/04/2018)
 10/02/2018       8 SEALED Defendant Benjamin Drake Daley arrested on warrant issued by the
                    USDC Western District of Virginia at Charlottesville. (Attachments: # 1
                    Charging documents)(mhe) (Entered: 10/04/2018)
 10/02/2018       9 AMENDED WAIVER OF RIGHTS approved by Magistrate Judge Jean P.
                    Rosenbluth as to Defendant Benjamin Drake Daley. (mhe) (Entered:
                    10/10/2018)
 10/09/2018      10 MINUTES OF Detention Hearing held before Magistrate Judge Jean P.
                    Rosenbluth as to Defendant Benjamin Drake Daley, The Court Orders the

 Case 3:18-cr-00025-NKM-JCH Document 17-1 Filed 10/11/18 Page 2 of 3 Pageid#: 198
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?181521293131829-L_1_0-1                  10/11/2018
CM/ECF - California Central District                                                        Page 3 of 3



                     defendant permanently detained. Defendant is held to Answer in the Western
                     District of Virginia ASAP. Court Notes Gov't provided no reporting
                     instructions. Defendant requested a Preliminary hearing in the charging district
                     set for October 16, 2018 at 4:30 p.m. Court Smart: CS 10/9/18. (mhe) (Entered:
                     10/10/2018)
 10/09/2018      11 WARRANT OF REMOVAL AND COMMITMENT by Magistrate Judge Jean
                    P. Rosenbluth that Defendant Benjamin Drake Daley be removed to the Western
                    District of Virginia (mhe) (Entered: 10/10/2018)
 10/09/2018          Notice to Western District of Virginia of a Rule 5 or Rule 32 Initial Appearance
                     as to Defendant Benjamin Drake Daley. The clerk will transmit any restricted
                     documents via email. Using your PACER account, you may retrieve the docket
                     sheet and any text-only entries via the case number link. The following
                     document link(s) is also provided: 11 Warrant of Removal and Commitment to
                     Another District. If you require certified copies of any documents, please send a
                     request to email address CrimIntakeCourtDocs-LA@cacd.uscourts.gov (mhe)
                     (Entered: 10/10/2018)



                                       PACER Service Center
                                         Transaction Receipt
                                           10/11/2018 06:13:52
                     PACER                           Client
                                  us3753:2653133:0
                     Login:                          Code:
                                                     Search      2:18-mj-02623-DUTY
                     Description: Docket Report
                                                     Criteria:   End date: 10/11/2018
                     Billable
                                  2                  Cost:       0.20
                     Pages:




 Case 3:18-cr-00025-NKM-JCH Document 17-1 Filed 10/11/18 Page 3 of 3 Pageid#: 199
https://ecf.cacd.uscourts.gov/cgi-bin/DktRpt.pl?181521293131829-L_1_0-1                     10/11/2018
